Barker, J.
The exceptions must be overruled. The portion of the charge excepted to is not open to the construction which the defendant attempts to put upon it, that the jury were told that they might infer from the failure to give the statutory signals alone that that failure contributed to the plaintiff’s injury. The charge was given in view of all the evidence, and was to be acted upon by the jury in dealing with all the evidence. There was evidence tending to show that the plaintiff and his com*340panion stopped near the tracks before entering upon them, and listened to ascertain whether a train, was approaching. It is possible that at that time, if the law had been complied with by the defendant, the whistle would have been blown or the bell rung, and that the signals would have been heard, notwithstanding the fact that similar signals given after the plaintiff and his companion had started to cross the track were not heard.

Exceptions overruled.